Title: To James Madison from John McCartney, 1 July 1815
From: McCartney, John
To: Madison, James


                    
                        Sir,
                        Philadelphia July 1st. 1815.
                    
                    Altho not having a personal Acquaintance, I have taken the liberty of addressing You. I Should feel my self Under many obligations if I Could be reignstated, provided, there should any casualty Occur in the present Army Organization. It is altogether probable, I have not the claims that some of my Brother Officers have on the department—but as I have serv’d my Country, first as a Volunteer Under the Command of Capt. William Alexander, from Carlisle Pa—And afterwards has had the honor to Serve as an officer in the U. S. Army—and having a pride in a military life, and a desire to remain in the Service, has Caused me thus to address You. As

to my character and Conduct as an officer while in the Service I enclose to you A copy of a letter Recd. from my comdg officer, on my being releived. Should you think proper to confer the honor unto me Under those circumstances—it Shall be Gratefully Recd. I am sir with Esteem your most obt. & Humble Servt.
                    
                        John Mc.CartneyLate Lieut 14th Infty
                    
                    
                        N. B. I Shall leave the City for my Nativity, Carlisle Pa, this Week.
                    
                